Citation Nr: 9933849	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for post 
operative ligament reconstruction of the right knee, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for scars from dissecting cellulitis of the head.

3.  Entitlement to service connection for a psychiatric 
disorder including memory loss and a sleep disorder.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for a bilateral hand 
disability.

6.  Entitlement to service connection for an undiagnosed left 
knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1985 to March 
1993.

This appeal arises from a rating decision of October 1997 
from the North Little Rock, Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased disability rating claims has been 
developed.

2.  The medical evidence does not show arthritis of the right 
knee and motion of right knee was significantly in excess of 
the 45 degrees of flexion and 10 degrees of extension.  The 
medical evidence does not show that pain limits motion of the 
right knee.  

3.  Scars of the head cause moderate disfigurement.  

4.  There were complaints of itching and there had been 
exudation on an exposed area.

5.  The veteran served in the Persian Gulf.

6.  There is no competent evidence of any psychiatric 
disorder including memory loss and a sleep disorder during 
service.  

7.  There is no competent evidence in the record that relates 
any current psychiatric disorder to service.  

8.  The veteran currently has a diagnosed psychiatric 
disorder.  

9.  There is no evidence of an undiagnosed psychiatric 
disorder or illness. 

10.  There is no competent evidence of chronic fatigue 
syndrome during service.  

11.  There is no competent evidence that the veteran has 
chronic fatigue syndrome.

12.  The veteran did not have a chronic hand disorder during 
service.

13.  There is no competent evidence of a ganglion cyst or 
fractures of the thumbs during service nor is there evidence 
that relates any present ganglion cyst or thumb fracture 
residuals to service.

14.  There is no competent evidence of an undiagnosed 
bilateral hand disability.  

15.  There is no evidence of an undiagnosed disorder of the 
left knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for post 
operative ligament reconstruction of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).  

2.  The criteria for a 10 percent disability rating for scars 
from dissecting cellulitis of the head are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.20, 
4.118, Diagnostic Codes 7800, 7806 (1999).

3.  The claim for service connection for a psychiatric 
disorder including memory loss and a sleep disorder is not 
well grounded.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

4.  The claim for service connection for chronic fatigue 
syndrome is not well grounded.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

5.  The claim for service connection for a bilateral hand 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

6.  Entitlement to service connection for an undiagnosed left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1117, 
5107 (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, plausible 
claims have been presented.  The veteran has not indicated 
that additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1999). 

Right knee

In a rating decision in March 1994, service connection for 
"status post anterior cruciate ligament reconstruction with 
transarthroscopic medial menisectomy, right knee" was 
granted with a 30 percent disability rating assigned.  The 30 
percent rating has remained in effect since that time.

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Where there is recurrent subluxation or lateral instability, 
a 10 percent disability is warranted for slight symptoms, a 
20 percent rating is appropriate for moderate symptoms, and a 
30 percent rating for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The veteran's right knee disability is currently rated as 30 
percent disabling under the provisions of Diagnostic Code 
5257.  This is the maximum rating that is available in the 
Schedule for the subluxation and instability manifestations 
of the veteran's right knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

A separate disability rating may be awarded for arthritis 
with limitation of motion of the knee.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  The January 1997 VA examination report 
notes motion from 0 to 110 degrees with moderate crepitation.  
There was tenderness to palpation at the joint lines.  The 
veteran ambulated with a slight limp.  The impression was 
residuals of right knee surgery.  A January 1997 report of VA 
X-rays notes the articular surfaces and the joint spaces of 
the right knee appeared unremarkable.  The impression was old 
post traumatic changes involving the proximal right tibia 
with probable previous hardware placement.  The report of an 
August 1997 VA examination notes motion of the knee was from 
0 to 120 degrees with further motion being blocked by the 
calve and thigh coming into contact.  There was no 
inflammation or joint effusion.  The diagnosis was remote 
surgery of the right knee.  

This medical evidence does not show arthritis of the right 
knee.  Additionally, motion of the motion shown in both VA 
examination reports was significantly in excess of the 45 
degrees of flexion or 10 degrees of extension required for a 
compensable disability rating under the criteria of 
Diagnostic Codes 5260 and 5261.  There is also no evidence 
that pain limits motion of the right knee.  Rather, the 
August 1997 VA examination report shows that motion of the 
knee was limited by the muscle mass of the leg.  Accordingly, 
a separate disability rating due to arthritis with limitation 
of motion is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (1999).  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for post operative ligament 
reconstruction of the right knee.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).  

Scars

In a rating decision in March 1994, service connection for 
"folliculitis of the scalp" was granted with a 
noncompensable disability rating assigned.  The October 1997 
rating decision reclassified the disability as "scars, right 
side of head from dissecting cellulitis of the scalp" and 
continued the noncompensable disability rating.  

Disfiguring scars of the head face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).

The provisions of Diagnostic Code 7806, entitled "Eczema" 
provides that a 50 percent rating is warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  A 30 percent rating is warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  With slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

The report of a January 1997 VA examination indicates that 
there was a 13 centimeter linear scar of the scalp.  
Additionally, the report notes there was hypertrophic 
scarring and significant scarring on the left side of the 
scalp.  Since the scarring was significant, the scars 
constitute moderate disfigurement.  Accordingly, the scars of 
the head warrant a 10 percent disability rating.  None of the 
medical evidence describes the scars as severe.  Therefore, 
the scars do not rise to the level of producing severe 
disfigurement to warrant a greater rating.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800 (1999).

Dissecting cellulitis is not listed in the Schedule.  
Therefore, the disability will be rated under the criteria of 
Diagnostic Code 7806 for eczema since the symptomatology and 
anatomical localization are analogous.  The January 1997 VA 
examination report notes there were hypertrophic papules.  
There was no purulent drainage, however, there was some 
crusting consistent with recent drainage on the right side of 
the scalp.  The report notes the lesions were relatively 
quiescent but there was recent activity and veteran's 
condition was chronic.  An addendum to the examination report 
notes that the veteran complained that his scalp itched 
severely, especially when his hair would grow longer.  The 
veteran's scalp is an exposed area.  The evidence shows 
complaints of itching and there was crusting which may be 
considered exudation.  This satisfies the criteria for a 10 
percent disability.  The report notes the condition was 
quiescent which indicates the exudation was not constant.  
Accordingly, a disability rating greater than 10 percent is 
not warranted.  38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (1999).

Based on the above, a 10 percent disability rating is 
warranted under the criteria of Diagnostic Codes 7800 and 
7806.  Since the evaluation of the veteran's skin disorder of 
the scalp under differing diagnoses is to be avoided, only a 
single 10 percent disability rating is warranted.  
Accordingly, the evidence supports granting a 10 percent 
disability rating for scars from dissecting cellulitis of the 
head.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.20, 4.118, Diagnostic Codes, 7800, 7806 
(1999).

Service connection

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Additionally, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Compensation for certain disabilities due to undiagnosed 
illnesses is available to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  Such disability must became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317(a) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(b) (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317(c) (1999).

Psychiatric disorder

The service medical records do not show any psychiatric 
treatment or diagnosis.  An October 1985 clinical record 
notes the veteran complained of headaches and sleeplessness.  
The assessment was cephalalgia [headache].  Reports of 
medical examination, dated in August 1988 and June 1991, note 
the neurologic and psychiatric clinical evaluations were 
normal.  The report of medical history, dated in February 
1993 for separation, shows that the veteran indicated that he 
had frequent trouble sleeping and depression or excessive 
worry.  He denied loss of memory or nervous trouble of any 
sort.  The report of medical examination, dated in February 
1993 for separation, notes the neurologic and psychiatric 
clinical evaluations were normal.  

A December 1996 lay statement indicates that the veteran had 
an altered mental state since returning from service.  
Another December 1996 lay statement indicates that the 
veteran had sleeping problems and memory loss that weren't 
present prior to service in the Persian Gulf.  However, the 
authors of the statements are lay persons and are not 
competent to render opinions related to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The claims file contains a Persian Gulf registry code sheet 
that shows the dates of the veteran's Persian Gulf service to 
be from September 1990 to April 1991.  The veteran was 
discharged in March 1993.  There is no diagnosis of a 
psychiatric disorder, including memory loss and sleep 
disorders, in the service medical records during a period of 
almost two years following the veteran's Persian Gulf 
service.  While there were complaints of sleeping difficulty 
and a complaint of depression at the time of discharge, there 
is no competent evidence of any psychiatric disorder 
including memory loss and a sleep disorder during service.  
There is also no competent evidence in the record that 
relates any current psychiatric disorder to service.  
38 C.F.R. § 3.303 (1999).

The veteran's DD-214 shows that he served in the Persian 
Gulf.  He claims that he has an undiagnosed psychiatric 
disorder, including memory loss and a sleep disorder, from 
his service in the Persian Gulf.  However, the report of a 
December 1996 VA examination shows a diagnosis of dysthymia 
and an August 1997 VA examination report shows a diagnosis of 
dysthymic disorder.  Symptoms of dysthymia or dysthymic 
disorder include insomnia and poor concentration.  See  
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed.) (DSM-IV).  Therefore, the veteran has a diagnosed 
psychiatric disorder.  Since a psychiatric disorder has been 
diagnosed, there is no competent evidence of an undiagnosed 
psychiatric disorder or illness.  38 C.F.R. § 3.317 (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence of a psychiatric 
disorder including memory loss and a sleep disorder in 
service.  There is also no competent evidence that relates 
any current psychiatric disorder to service.  There is also 
no evidence of an undiagnosed psychiatric disorder or 
illness.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995)


Chronic fatigue syndrome

The service medical records do not show chronic fatigue 
during service.  Therefore, there is no competent evidence of 
chronic fatigue syndrome during service.  38 C.F.R. § 3.303 
(1999).

The veteran's DD-214 shows that he served in the Persian 
Gulf.  Post service medical records in the claims file do not 
show a diagnosis of chronic fatigue syndrome.  A January 1997 
VA examination report specifically notes that the alleged 
chronic fatigue syndrome was not found.  The veteran 
presented two December 1996 lay statements, one of which is 
from his wife, which indicate he was fatigued.  However, the 
authors of both statements are lay persons and are not 
competent to render opinions related to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the lay statements do not constitute competent 
medical evidence.  Accordingly, there is no competent 
evidence that the veteran has chronic fatigue syndrome.  
38 C.F.R. § 3.317 (1999).  In the absence of a present 
disability, there is no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence of chronic fatigue 
syndrome in service.  There is also no competent evidence of 
chronic fatigue syndrome.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)

Hand disability

A February 4, 1987, clinical record notes the veteran jammed 
the middle finger of the left hand.  The assessment was soft 
tissue damage.  A February 6, 1987, clinical record notes an 
assessment of rule out fracture of the finger.  An August 
1987 clinical record notes an assessment of rule out fracture 
of the right hand.  A November 1987 clinical record entry 
notes an assessment of rule out jammed left thumb.  Reports 
of medical examination, dated in August 1988 and June 1991, 
note the clinical evaluation of the upper extremities, which 
include the hands, was normal.  A report of medical history, 
dated in February 1993 for separation, indicates the veteran 
denied having arthritis, rheumatism, or bursitis.  The report 
of medical examination, dated in February 1993 for 
separation, indicates the clinical evaluation of the upper 
extremities was normal.  Since there is no evidence of any 
complaint related to the hand subsequent to 1987, the veteran 
did not have a chronic bilateral hand disorder during 
service.  38 C.F.R. § 3.303 (1999).

The report of an August 1997 VA examination notes the veteran 
indicated he fractured both thumbs prior to service.  The 
examination report notes impression of suspected ganglion 
cyst of the right little finger.  The report also notes 
remote fractures of the right and left thumbs.  However, 
there is no evidence of a ganglion cyst in the service 
medical records.  Additionally, there is no evidence in the 
service medical records of fractures of the thumbs and the 
examination report relates the thumb fractures to the 
preservice thumb fractures.  Accordingly, there is no 
evidence that relates the ganglion cyst or the thumb fracture 
residuals to service.  38 C.F.R. § 3.303 (1999).

The veteran's DD-214 shows that he served in the Persian 
Gulf.  The report of a January 1997 VA examination notes an 
impression of alleged joint pain of the hands with no 
diagnosis made with a normal examination.  Additionally, the 
report of the August 1997 VA examination indicates the 
diagnoses do not represent findings that would signal a 
clinical condition.  Therefore, a condition perceptible to an 
examining physician is not present.  The veteran submitted 
three December 1996 lay statements which indicate, in 
essence, that the veteran had joint pains in his hands.  
However, these statements do not provide any non medical 
indicators that are capable of independent verification.  
Additionally, the authors of these statements are lay persons 
and are not competent to render opinions related to medical 
diagnoses or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, there is no competent evidence 
of an undiagnosed bilateral hand disability.  38 C.F.R. 
§ 3.317 (1999).  In the absence of a present disability, 
there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence of a ganglion cyst 
or thumb fractures in service.  There is no competent 
evidence of a nexus between a ganglion cyst and thumb 
fracture residuals, and service.  There is also no competent 
evidence of a present bilateral undiagnosed hand disability.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498 (1995).

Left knee

In a March 1994 rating decision, service connection for a 
left knee condition on a direct basis and as secondary to the 
service connected right knee disability was denied.  The 
veteran was advised of this decision in an April 1994 letter 
to him.  The decision is final.  38 U.S.C.A. § 7105(c) (West 
1991).  The veteran has not attempted to reopen this 
previously disallowed claim.  Rather, he is claiming that he 
has a left knee disability that is an undiagnosed illness due 
to service in the Persian Gulf.  Therefore, this decision 
will be limited to the issue of service connection for an 
undiagnosed disorder of the left knee due to service in the 
Persian Gulf.

The veteran's DD-214 shows that he served in the Persian 
Gulf.  A May 1993 VA examination report shows that the left 
knee was normal with negative findings and that the veteran's 
complaints were subjective.  The report of a January 1997 VA 
examination report notes alleged joint pain of the left knee 
with no diagnosis due to a normal examination.  These reports 
do not show any disorder of the left knee perceptible to an 
examining physician.  The report of an August 1997 VA 
examination notes a suspected flap tear of the medial 
meniscus of the left knee.  A report of August 1997 VA X-rays 
of the left knee notes an impression of a normal study.  The 
August 1997 VA examination report shows that the veteran's 
complaints are related to a diagnosed left knee disorder.  
The veteran presented two December 1996 lay statements which 
indicate he had joint pains or left knee pain after service.  
However, the authors of these statements are lay persons and 
are not competent to render opinions related to medical 
diagnoses or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, the statements do not provide 
non medical indicators that are capable of independent 
verification.  Therefore, the lay statements are not 
probative evidence of an undiagnosed disorder of the left 
knee.  Since the diagnosis of the left knee is a suspected 
tear of the medial meniscus, there is no competent evidence 
of an undiagnosed disorder of the left knee.  38 C.F.R. 
§ 3.317 (1999).  In the absence of a present disability, 
there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence of an undiagnosed 
disorder of the left knee.  Accordingly, the claim is not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498 (1995).

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober 126 F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for a psychiatric disorder including memory loss 
and a sleep disorder, chronic fatigue syndrome, a bilateral 
hand disability, and an undiagnosed left knee disorder are 
denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



ORDER

1.  An increased disability rating for post operative 
ligament reconstruction of the right knee is denied.
2.  A 10 percent disability rating for scars from dissecting 
cellulitis of the head is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.
3.  Service connection for a psychiatric disorder, including 
memory loss and sleep disorders is denied.
4.  Service connection for chronic fatigue syndrome is 
denied.
5.  Service connection for a bilateral hand disability is 
denied.
6.  Service connection for an undiagnosed left knee disorder 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


